                 Case 2:19-cv-00924-RSM Document 15 Filed 06/08/20 Page 1 of 2



1

2

3

4
                                  IN THE UNITED STATES DISTRICT COURT
5                               FOR THE WESTERN DISTRICT OF WASHINGTON
                                              AT SEATTLE
6

7

8      ARMEN BEEMAN, a single individual,                               No. 2:19-cv-924 RSM
                                                                        STIPULATED MOTION AND ORDER
9                                              Plaintiff,               TO CONTINUE DISCOVERY CUTOFF
                                                                        DATE
10     Vs.
11     CITY OF SEDRO WOOLLEY,
12                                             Defendants.
13

14            The parties, Plaintiff Armen Beeman, and Defendant City of Sedro Woolley by and through their respective

15   counsel, respectfully and jointly request that the discovery cutoff date of June 5, 2020 be continued until July 15,

16   2020. All other dates are to remain as scheduled pursuant to the Order Setting Trial Date and Related Dates entered

17   March 30, 2020. This continuance is requested to permit all parties to complete depositions which have been noted
18   but continued due to current circumstances.
19
              The parties have been diligent in the conduct of discovery prior to to current circumstances and continue to
20
     make best efforts to do so. Interrogatories by both parties have been propounded and answered. Four depositions
22
     remain to be conducted.
23
              Pursuant to FRCP 11, Plaintiff’s and Defendant’s counsel attest of these facts, respectfully, by the signatures
24
     below.
25
              Accordingly, by this Joint Motion, the parties request that the above listed discovery cutoff date be continued
26
     as indicated to July 15, 2020.
27

     STIPULATED MOTION AND ORDER TO CONTINUE                                                   Law Office of
     DISCOVERY CUTOFF DATE                                                             RODNEY R. MOODY
     Page 1 of 2                                                                         2707 Colby Ave., Ste. 603
                                                                                            Everett, WA 98201
                                                                                              WSBA #17416
                                                                                    (425) 740-2940 Fax (425) 740-2941
              Case 2:19-cv-00924-RSM Document 15 Filed 06/08/20 Page 2 of 2



1          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
2
     DATED this 1st day of June, 2020.
3

4
     /s/ Thomas P. Miller                      /s/ Rodney R. Moody
5    Thomas P Miller, WSBA #34473              Rodney R Moody, WSBA #17416
     Attorneys for Defendant                   Attorney for Plaintiff
6
     2100 Westlake Avenue North., Ste. 206     2707 Colby Avenue, Ste. 603
7    Seattle, WA 98109                         Everett, WA 98201
     206–957–9669                              425–740–2940
8    tom@christielog.com                       rmoody@rodneymoodylaw.com

9
                                                  ORDER
10

11         PURSUANT TO THE STIPULATION ABOVE, IT IS HEREBY ORDERED, ADJUDGED AND

12   DECREED that the parties request for a continuance of the discovery cut-off date to July 15, 2020 is
13   GRANTED.
14
           DATED this 8th day of June, 2020.
15

16

17

18
                                               A
                                               RICARDO S. MARTINEZ
19                                             CHIEF UNITED STATES DISTRICT JUDGE

20

22

23

24

25

26

27

     STIPULATED MOTION AND ORDER TO CONTINUE                                     Law Office of
     DISCOVERY CUTOFF DATE                                               RODNEY R. MOODY
     Page 2 of 2                                                           2707 Colby Ave., Ste. 603
                                                                              Everett, WA 98201
                                                                                WSBA #17416
                                                                      (425) 740-2940 Fax (425) 740-2941
